DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (US 2013/0098902) in view of Takuma (JP2019180534A) and Urata (JP2001299570 A).

Regarding claim 1, Hoffmann discloses a wireless induction heating cooker configured to operate on an induction heating apparatus, 
the wireless induction heating cooker comprising: 
a main body (12); 
an internal pot (14) configured to be disposed in the main body; 
a plurality of receiving coils (coils of 18) disposed at a bottom surface (bottom of 14) of the main body and arranged along a circumferential direction (annular bottom of 14) of the internal pot; and 
a plurality of surface heating coils (plurality of spiral/concentric wire coils making heating component 20) spaced apart from the bottom surface of the main body (heating coils 20 above receiving coils 18, see figure 1), each of the plurality of surface heating coils being connected to one of the plurality of receiving coils (coils in connection via circuit 30, see figure 1) that is disposed at an opposite side with respect to a reference line passing through the bottom surface of the main body (receiving coil at bottom while surface heating coils extend up side of bowl).
Additionally Takuma teaches a plurality of independent concentric series of coils (150a to 150b axially arranged around the bowl 11, see figure 3 in view of figure 4).
The advantage of the coils being in plurality, is to individually control zones of the cooking apparatus “Coils 150a to 150c are electrically connected to control boards 140 and 141 (see FIG. 5) via electric wires (not shown) for energization and control, respectively. In the present embodiment, the coils 150a to 150c are all the same. The coils 150a to 150c can be energized independently via the wires.” (16th paragraph from bottom). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention as filed, to modify Hoffmann with Takuma, by modifying the singular connected receiving coil and heating coil of Hoffmann with the plurality zoned coil system of Takuma, to individually control zones of the cooking apparatus.
	Hoffmann is silent regarding the surface heating coils being arranged along a lateral surface of the internal pot (Examiner has interpreted that the term “lateral” as limiting to the location of heating coils away from a central location of the main body, because the heating coils of Hoffmann are centrally located to the internal pot (see figure 1) Hoffman is silent regarding lateral heating coils).
However Urata provides lateral surface placed heating coils (see figure 1 providing coils 13 laterally to traditional rice bowl 2 having vertical portions of lateral wall). 
	The advantage of Lateral heating coils, is to provide a traditional rice bowl shape and providing finer tuned control of temperature to include at lateral surfaces. (“A removable pot 2 for cooking rice is arranged inside.” ([0002] second paragraph) “The electric power from the receiving coil 10 is distributed to the bottom coil 11, the outer coil 12, the side coil 13, and the lid coil 14 as electric power by the heating control device 15, and each coil generates a magnetic field.” [0022]).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hoffmann with Urata, by modifying or replacing the simple concave bowl of Hoffmann with the traditional rice bowl shape and plurality of controlled heating elements of Urata, to provide a bowl adapted for cooking rice and having finer tuned control of temperature to include at lateral surfaces.

Regarding claim 2, Hoffmann as modified by Takuma and Urata teaches the wireless induction heating cooker of claim 1, Hoffmann as already modified by Takuma and Urata teaches wherein the plurality of receiving coils comprise a first receiving coil (18) and a second receiving coil (as already modified by the plurality of independent controlled coils 150a-150c of Takuma, see figures 3 and 4), and 
wherein the plurality of lateral surface heating coils (lateral as already modified by Urata) comprise: 
a first lateral surface heating coil (lateral traditional rice bowl 2 and coil 13 of Urata, see figure 1) connected to the first receiving coil (connection of receiving and heating coil circuit 30 of Hoffmann, see figure 1) and disposed at an opposite side of the first receiving coil with respect to the reference line (regular interval of coils when provided in even numbers necessitates opposite facing coils “coils 150a to 150c are arranged along the outer peripheral surface of the pot housing portion 131 at regular intervals in the circumferential direction.” (26th paragraph Takuma)), and 
a second lateral surface heating coil (as modified by the plurality of axial arranged heating coils 150a-150c of Takuma, see figures 3 and 4 in view of the lateral traditional rice bowl proportions of Urata as modified) connected to the second receiving coil (see connection mode of receiving coil 18 and heating coil 20 via circuit 30 of Hoffmann figure 1) and disposed at an opposite side of the second receiving coil with respect to the reference line (see concentric arrangement of heating coils 20 in reference to receiving coils 18 of Hoffman figure 1, as modified the plurality of independent equally axial spaced heating coils 150 of Takuma see figure 4, and in view that a varied number of independent heating coils (see MPEP 2144.04 VI. Duplication of Parts in view of the 4 separate heating coils systems of Urata (11,12,13,14)) is anticipative of an even numbering of heating coils that would necessitate heating coils opposite each other about the reference line)

Regarding claim 3, Hoffmann discloses the wireless induction heating cooker of claim 1, Hoffmann further discloses wherein the plurality of receiving coils are configured to induce electric currents based on a magnetic field being generated in a working coil of the induction heating apparatus (driving coil 26, receiving coil 18, heating coil 20, see coils and circuit diagram 30 of figure 1).

Regarding claim 4, Hoffmann as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 1, Hoffmann as already modified by Urata and Takuma teaches wherein each of the plurality of receiving coils is configured to supply induced electric current to a corresponding heating coil (see circuit diagram 30 of Hoffmann figure 1) among the plurality of lateral surface heating coils (lateral heating coil 13 of Urata, plurality heating coils 150a-150c of Takuma), and 
wherein the plurality of lateral surface heating coils are configured to heat the lateral surface of the internal pot based on the induced electric current (see circuit 30 diagram of Hoffmann figure 1).

Regarding claim 5, Hoffmann discloses the wireless induction heating cooker of claim 1, Hoffmann further discloses further comprising a metallic plate disposed on the lateral surface of the internal pot and configured to be heated by a magnetic field generated in the plurality of receiving coils and by the plurality of lateral surface heating coils (induction fields require metallic feature for transferring induction field to heat, “a wok support 10” (Abstract)).

Regarding claim 7, Hoffman as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 1, Hoffmann as already modified by Urata and Takuma further discloses wherein centers of the plurality of receiving coils (coils of 18, Hoffmann) are arranged on the bottom surface of the main body (see coils 18 at bottom of 10 in figure 1 of Hoffmann) along the circumferential direction of the internal pot (see central alignment to body 10, figure 1), and
wherein centers of the plurality of lateral surface heating coils are disposed in a plane parallel to the bottom surface of the main body and are arranged along the circumferential direction of the internal pot (see concentric arrangement of heating 20 to receiving coils 18 of Hoffman figure 1, in view of the plurality of independent axial spaced heating coils 150 of Takuma figure 4 and lateral heating coils 13 of Urata figure 1).

Regarding claim 8, Hoffman as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 7, Hoffman as already modified by Urata and Takuma teaches wherein vertical distances between the bottom surface of the main body and the centers of the plurality of lateral surface heating coils are equal to one another (Takuma as modifying provided that the axially arranged heating coils 150a-150c are at same height relative to base of main body, see figures 3 and 4 and are evenly axial spaced “coils 150a to 150c are arranged along the outer peripheral surface of the pot housing portion 131 at regular intervals in the circumferential direction.” (26th paragraph Takuma)).

Regarding claim 9, Hoffmann as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 1, Hoffmann as already modified by Urata and Takuma teaches wherein the reference line is a vertical line through a center of the internal pot (imaginary line through central portion of internal pot/wok or pot/wok holder 14 of Hoffmann, see figure 1), 
wherein radial distances from the vertical line to centers of the plurality of receiving coils are equal to one another (Takuma as modifying provides axially arranged heating coils 150a-150c “coils 150a to 150c are arranged along the outer peripheral surface of the pot housing portion 131 at regular intervals in the circumferential direction.” (26th paragraph Takuma)), the heating coils being at same height relative to base of main body and equally spaced , see figures 3 and 4), and wherein radial distances from the vertical line to centers of the plurality of lateral surface heating coils are equal to one another (as disclosed above equal spacing in height and axial spacing, see Takuma figures 3 and 4 (26th paragraph Takuma)).

Regarding claim 10, Hoffmann discloses the wireless induction heating cooker of claim 1, Hoffman further discloses wherein the plurality of receiving coils are arranged on the bottom surface of the main body that faces a working coil (20) of the induction heating apparatus (see figure 1 providing receiving coils 18 below working coil 20).

Regarding claim 11, Hoffmann as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 1, Hoffmann as already modified by Urata and Takuma teaches wherein the internal pot comprises a round portion (portion of 14 extending upward, see figure 1) that extends upward from a bottom surface (bottom portion of 14) of the internal pot, the round portion having: 
a lower end (lower end of 14) that is connected to the bottom surface of the internal pot and that defines a first radius (a radius of lower end) of the internal pot; and 
an upper end (upper end of 14) that is disposed vertically (see modification of Urata providing traditional rice bowl 2 having vertical sides there at with form fitting coils 13, figure 1) above the lower end and that defines a second radius (radius of upper end of either Hoffmann or Urata) of the internal pot that is different from the first radius (see widening with vertical height of 14 of figure 1 of Hoffmann or at 13 of Urata), and 
wherein the plurality of receiving coils are disposed radially outside the lower end of the round portion (receiving coils 18 concentrically aligned to heating coils 20 see figure 1 of Hoffmann in view that Takuma as modifying provides axial independent heating coils to a perimeter of internal pot 2, see figure 4)..

Regarding claim 12, Hoffmann discloses the wireless induction heating cooker of claim 1, Hoffman further discloses wherein the internal pot comprises a round portion that defines a first radius (a lower radius of 14) of the internal pot and a second radius (a upper second radius of 14) of the internal pot, and 
wherein the plurality of receiving coils face a lower part (a lower part of 14) of the round portion of the internal pot (see receiving coil 18 below and facing 14 in figure 1).

Regarding claim 13, Hoffmann as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 12, Hoffmann as already modified by Urata and Takuma teaches wherein the second radius of the internal pot is greater than the first radius of the internal pot (second radius being above first radius as 14 expands in circumference upwards, see figure 1), and 
wherein a distance between the reference line and an outer edge of each of the plurality of receiving coils is greater than the second radius of the internal pot (receiving coil 18 aligned to heating coil 20 see figure 1 of Hoffmann while Takuma as modifier provides axial independent heating coils to a perimeter of internal pot see figure 4).

Regarding claim 14, Hoffmann as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 1, Hoffmann as already modified by Urata and Takuma teaches wherein a center of one of the plurality of receiving coils and a center of one of the plurality of lateral surface heating coils connected to the one of the plurality of receiving coils are disposed on a line that crosses the reference line (see concentric arrangement of heating coils 20 in reference to receiving coils 18 of Hoffman figure 1, as modified the plurality of independent equally axial spaced heating coils 150 of Takuma see figure 4, and in view that a varied number of independent heating coils (see MPEP 2144.04 VI. Duplication of Parts in view of the 4 separate heating coils systems of Urata (11,12,13,14)) is anticipative of an even numbering of heating coils that would necessitate heating coils opposite each other about the reference line wherein the a line would define therebetween).

Regarding claim 15, Hoffmann as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 1, Hoffmann as already modified by Urata and Takuma teaches wherein the plurality of lateral surface heating coils are vertically arranged on the lateral surface of the internal pot (Urata as modifying provides vertical internal pot portion having vertical heating coils 13 thereat as part of a traditional rice bowl, see figure 1).

Regarding claim 16, Hoffmann as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 1, Hoffmann as already modified by Urata and Takuma teaches wherein each of the plurality of lateral surface heating coils is disposed on a plane that is inclined with respect to the bottom surface of the main body (see heating coils 20 conforming to non-planar inner bowl 14), 
wherein each of the plurality of lateral surface heating coils has a lower edge facing the bottom surface of the main body and an upper edge disposed vertically above the lower edge (Urata as providing a traditional rice cooking bowl shape has both vertical and contoured heating coils respectively 13 and 1, Takuma in providing horizontal zoned heating has evenly axially spaced contoured independent coils as sets 150a-150c, see figure 4), and 
wherein a radial distance between the reference line and the lower edge is less than a radial distance between the reference line and the upper edge (as provided by the concavely contouring of independently operated heating coils 150 of Takuma, see figure 4).

Regarding claim 17, Hoffmann as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 1, Hoffmann as already modified by Urata and Takuma teaches wherein the plurality of lateral surface heating coils are disposed concavely along a round portion of the internal pot (Takuma provides that advantage of further controlling a plurality of heating coils may include concave coils to aid 3 dimensionally control heating ”Since the plurality of coils 150 are arranged at least outside the pot bottom portion 10a and the curved portion 10c of the pot 10, the coils are arranged not two-dimensionally but three-dimensionally. Heating unevenness can be suppressed by performing three-dimensional heating in this way.” (8th paragraph from bottom)).

Regarding claim 18, Hoffmann as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 1, Hoffmann as already modified by Urata and Takuma teaches wherein the reference line is a vertical line through a center of the internal pot (imaginary reference line as concentric to 14), 
wherein central angles defined about the vertical line between two adjacent receiving coils among the plurality of receiving coils are equal to one another (Hoffmann provides that the receiving coil is connected below the heating coil, see figure 1. Takuma provides that the plurality of heating coils are arranged evenly around a central axis see figures 3 and 4, “coils 150a to 150c are arranged along the outer peripheral surface of the pot housing portion 131 at regular intervals in the circumferential direction.” (26th paragraph Takuma)), and wherein central angles defined about the vertical line between two adjacent lateral surface heating coils among the plurality of lateral surface heating coils are equal to one another (as disclosed above Hoffmann provides that the receiving coil is connected below the heating coil, while Urata provides that the plurality of heating coils are arranged evenly around a central axis).

Regarding claim 19, Hoffmann as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 1, Hoffmann as already modified by Urata and Takuma teaches wherein the plurality of receiving coils are arranged symmetrically (“coils 150a to 150c are arranged along the outer peripheral surface of the pot housing portion 131 at regular intervals in the circumferential direction.” (26th paragraph Takuma)) with respect to the reference line (reference line of axis of circumferential direction, Takuma), and wherein the plurality of lateral surface heating coils are arranged symmetrically with respect to the reference line (in view of the lateral placement of heating coils of Ultra and the concentric placement of receiving coil to heating coil of Hoffmann).

Regarding claim 20, Hoffmann as modified by Urata and Takuma teaches the wireless induction heating cooker of claim 1, Hoffmann as modified by Urata and Takuma teaches wherein each of the plurality of receiving coils has a flat shape parallel to the bottom surface of the main body (see 18 as flat shape parallel to bottom of 10, figure 1), and 
wherein each of the plurality of lateral surface heating coils has a convex shape that protrudes outward (depth of coils) relative to the lateral surface of the internal pot (Urata as modifying provides form fitting heating coils 13 thereat lateral surface of convex inner pot 2 formed for cooking rice as shown in figure 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Takuma and Urata and in further view of Moon (US 2013/0248517). 

Regarding claim 6, Hoffmann discloses the wireless induction heating cooker of claim 1, Hoffman anticipates further components within the induction circuit (“The circuit diagram 30 does not relate to any additional components, but represents the electric connections of the first coil 18 and the second coil 20.” [0033], “the electric connection between the first coil 18 and the second coil 20 can be interrupted by a thermal cutout or an electric or electronic control circuit” [0036]), 
However Hoffman is silent regarding specifics of the circuit further comprising a resonance capacitor that connects one of the plurality of receiving coils to one of the plurality of lateral surface heating coils.
However Moon teaches resonance capacitors as part of the heating coil circuits (“a heating unit configured to include a plurality of heating coils forming heating regions and heat a vessel placed in each heating region, respectively, and resonance capacitors connected to the heating coils to generate resonance” [0011]).
The advantage of providing an induction heating circuit with a resonance capacitor is to aid the generation of resonance in the heating coil “a heating unit configured to include a plurality of heating coils forming heating regions and heat a vessel placed in each heating region, respectively, and resonance capacitors connected to the heating coils to generate resonance;” [0011];
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Hoffmann with Moon, by adding to the undisclosed specifics of the heating circuit of Hoffman, the resonance capacitor of Moon to aid the generation of resonance in the heating coil.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761